     Case 2:15-mc-03714-MHT Document 6 Filed 11/16/20 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA,        )
                                 )
     Plaintiff,                  )
                                 )           MISC. ACTION NO.
     v.                          )            2:15mc3714-MHT
                                 )                 (WO)
HYUNDAI MOTOR                    )
MANUFACTURING ALABAMA,           )
LLC                              )
     Garnishee,                  )
                                 )
KWANTRICE THORNTON,              )
                                 )
     Defendant.                  )

                         DISMISSAL ORDER

    Upon consideration of the government’s motion to

dismiss   the   writ    of   garnishment       (doc.    no.    5),   it

ORDERED that the motion is granted, and the writ of

garnishment (doc. no. 2) is dismissed.

    This case is closed.

    DONE, this the 16th day of November, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
